DETAILED ACTION
This action is in reply to papers filed 12/26/2019. Claims 1-23 are pending and examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200208120A1, published 7/2/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (Zhongguo Xiu Fu Chong Jian Wai Ke Za Zhi. 2005 Apr;19(4):Abstract.).

Claim interpretation: Claim 15 is drawn to wherein the stem cell of claim 12 is an ES cell or an iPS cell.  This limitation is non-limiting. This is because claim 12 is drawn to a method for stabilizing a medium for stem cell proliferation, wherein said medium comprises a riboflavin derivative. Claim 12 does not require stem cells. Rather, the claim recites an intended use of the claimed medium (stabilization for stem cell proliferation). As such, the limitation is not construed as a structural limitation. 

Dong et al. discloses selecting an appropriate media to culture epidermal stem cells in vitro and to observe the biological characteristics of the epidermal stem cells. Dong discloses the epidermal stem cells were cultured in five different media, including FAD, FAD+1 ng/ml bFGF, FAD+5 ng/ml bFGF, FAD+10 ng/ml bFGF and K-SFM, and the same fetus fibroblasts were used as the nutrient cells. The acronym ‘FAD’ is reasonably interpreted as Flavin-Adenine Dinucleotide (as in claims 1-4, 9-18 and 22-23). This is because in the attached PubMed pdf of the Dong reference ‘Flavin-Adenine Dinucleotide’ is indicated as a ‘MH’ term, which is an abbreviation of the term ‘MeSH’.  ‘MeSH ‘ (Medical Subject Headings) terms are terms used for indexing publications for the MEDLINE®/PubMED® database.  Continuing, Dong discloses the proliferation ability was investigated by cell growth curve and MTT detection. Then the biological characteristics of epidermal stem cells were observed through phase-contrast microscope, cell growth curve, BrdU detection and FBM analysis. Dong discloses the epidermal stem cells grew best in FAD with bFGF and nutrient cells. And the epidermal stem cells retained proliferative capacity (as further in claims 1, 9, 12 and 16), and formed larger and more expandable clones in vitro. Also, Dong discloses 80.2% of the cells show a G0/G1 cycle, and the cells had long cell proliferation cycle.  See entire Abstract.
Accordingly, Dong anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Zhongguo Xiu Fu Chong Jian Wai Ke Za Zhi. 2005 Apr;19(4):314-7.) and Morris et al. (U.S. Patent 5126261A, Published 6/30/1992).

Dong et al. discloses selecting an appropriate media to culture epidermal stem cells in vitro and to observe the biological characteristics of the epidermal stem cells. Dong discloses the epidermal stem cells were cultured in five different media, including FAD, FAD+1 ng/ml bFGF, FAD+5 ng/ml bFGF, FAD+10 ng/ml bFGF and K-SFM, and the same fetus fibroblasts were used as the nutrient cells. The acronym ‘FAD’ is reasonably interpreted as Flavin-Adenine Dinucleotide (as in claims 5 (in-part)-8 and claims 19 (in-part)-21). This is because in the attached PubMed pdf of the Dong reference ‘Flavin-Adenine Dinucleotide’ is indicated as a ‘MH’ term, which is an abbreviation of the term ‘MeSH’.  ‘MeSH ‘ (Medical Subject Headings) terms are terms used for indexing publications for the MEDLINE®/PubMED® database.  Continuing, Dong discloses the proliferation ability was investigated by cell growth curve and MTT detection. Then the biological characteristics of epidermal stem cells were observed through phase-contrast microscope, cell growth curve, BrdU detection and FBM analysis. Dong discloses the epidermal stem cells grew best in FAD with bFGF and nutrient cells. And the epidermal stem cells retained proliferative capacity (as further in claim  5 and claim 19), and formed larger and more expandable clones in vitro. Also, Dong discloses 80.2% of the cells show a G0/G1 cycle, and the cells had long cell proliferation cycle.  See entire Abstract.
However, Dong et al. fails to teach a mixture of a basal medium comprising an amino acid, a vitamin, a mineral and a buffering agent and one or more supplements (as further in claim 5 and claim 19).
Before the effective filing date of the claimed invention, Morris et al. taught a method for the primary culture of epidermal cells to confluence characterized by proliferating cells, the method comprising incubating epidermal cells in a high calcium chemically defined basal cell culture medium which includes an amino acid, a vitamin, a mineral, one or more supplements  (Col. 3, lines 24-41) and a HEPES buffering agent (Col. 4, lines 62-68- Col. 5 ‘MCDB Media 151’)) (Abstract) (as further in claim 5 and claim 19).
When taken with the teachings of Dong et al., wherein Dong teaches the inclusion of Flavin-Adenine Dinucleotide in media induces proliferation in epidermal cells, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic media in Dong with the basal high calcium chemically defined basal media of Morris et al. with a reasonable expectation of success. The skilled artisan would have found the modification prima facie obvious because Morris et al. indicates their high calcium medium induces proliferation in epidermal cells. Thus, for the purposes of inducing proliferation, the modification would have been prima facie obvious. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632